KIMBERLY-CLARK CORPORATION

EXECUTIVE SEVERANCE PLAN

As

Amended and Restated

As of November 15, 2005

1.             Preamble and Statement of Purpose. The purpose of this Plan is to
assure the Corporation that it will have the continued dedication of, and the
availability of objective advice and counsel from, key executives of the
Corporation notwithstanding the possibility, threat or occurrence of a change of
control of the Corporation.

In the event the Corporation receives any proposal from a third person
concerning a possible business combination with the Corporation, or acquisition
of the Corporation’s equity securities, or otherwise considers or pursues a
transaction that could lead to a change of control, the Board of Directors of
the Corporation (the “Board”) believes it imperative that the Corporation and
the Board be able to rely upon key executives to continue in their positions and
be available for advice, if requested, without concern that those individuals
might be distracted by the personal uncertainties and risks created by such a
possibility.

Should the Corporation receive or consider any such proposal or transaction, in
addition to their regular duties, such key executives may be called upon to
assist in the assessment of the proposal or transaction, to advise management
and the Board as to whether the proposal or transaction would be in the best
interest of the Corporation and its stockholders, and to take such other actions
as the Board might determine to be appropriate.

2.             Definitions. As used in this Plan, the following terms shall have
the following respective meanings:

(a)           Agreements: Executive Severance Agreements in substantially the
forms approved by the Board and attached hereto as Exhibit A (for Tier I
Participants) or Exhibit B (for Tier II Participants).

(b)           Annual Bonus Amount: For any Participant, the Target-level award
payable to the Participant for the year in which the Relevant Date occurred (or,
if not then established, for the preceding year) or, if higher, for any
subsequent year that begins before the Qualified Termination of Employment,
under the Kimberly-Clark Corporation Executive Officer Achievement Award Program
or the Kimberly-Clark Corporation Management Achievement Award Program, as
applicable, or any successor or additional plan.

 

(c)

Cause: The term “Cause” shall mean any of the following:

 

(i)

the commission by the Participant of a felony;

 

 

(ii)

the Participant’s dishonesty, habitual neglect or incompetence in the management
of the affairs of the Corporation; or

 

 

 


--------------------------------------------------------------------------------



 

 

 

(iii)

the refusal or failure by the Participant to act in accordance with any lawful
directive or order of the Corporation, or an act or failure to act by the
Participant which is in bad faith and which is detrimental to the Corporation.

(d)           Change of Control: A “Change of Control” shall be deemed to have
taken place upon the first of the following to occur: (i) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires shares of the Corporation having 20% or more of the total
number of votes that may be cast for the election of directors of the
Corporation; or (ii) as the result of any cash tender or exchange offer, merger
or other business combination, sale of assets or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Corporation before the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.

 

(e)

Code: The Internal Revenue Code of 1986, as amended.

 

 

(f)

Committee: The Compensation Committee of the Board.

(g)           Corporation: Kimberly-Clark Corporation and any successor thereto
that assumes this Plan and the Agreements pursuant to Section 13 below.

(h)           Eligible Executive: Those key executives of the Corporation and
its Subsidiaries who are from time to time designated by the Board as, or who
pursuant to criteria established by the Board or the Committee are, eligible to
receive an Agreement.

(i)            Equity Plans: The Kimberly-Clark Corporation 2001 Equity
Participation Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan,
the Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor
or additional plans under which a Participant receives stock options, restricted
stock or other equity-based compensation.

(j)            Excise Tax: The excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(k)           Fair Market Value: With respect to any publicly traded equity
security, the reported closing price of such security on the relevant date as
reported on the composite list used by The Wall Street Journal for reporting
stock prices, or, if no such sale shall have been made on that day, on the last
preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

 

(l)

Good Reason: Termination by the Participant for “Good Reason” shall mean the
Participant’s termination of his or her employment after the occurrence (without
the Participant’s express written consent) of any one of the following acts by
the Corporation, or failures by the Corporation to act (subject to the
Corporation’s ability to correct as set forth below):

 

(i)

the assignment to the Participant of any duties inconsistent with the
Participant’s status as a key executive officer of the Corporation or a
substantial adverse alteration in the nature or status of the Participant’s
responsibilities and position from those in effect immediately prior to the
Change of Control, other than such alteration primarily attributable to the fact
that the Corporation is no longer a public company;

 

(ii)

a reduction by the Corporation of the Participant’s annual base salary by five
percent or more as in effect immediately prior to the Change of Control, except
for across-the-board salary reductions similarly affecting all key executives of
the Corporation;

 

(iii)

the Corporation’s requiring the Participant to be based at a location other
than: (A) the location of the Participant’s office as of the date of the Change
of Control or another location within 50 miles from that location; (B) the
location of the headquarters of the Corporation; or (C) the location of the
headquarters of one of its centers of operation; provided, that required travel
on the Corporation’s business to an extent substantially consistent with the
Participant’s business travel obligations as of the date of the Change of
Control shall not be considered Good Reason;

 

(iv)

the failure of the Corporation to pay as soon as administratively feasible,
after notice from the Participant, any portion of the Participant’s current
compensation;

 

(v)

the failure of the Corporation to continue in effect any compensation plan in
which the Participant participates immediately prior to the Change of Control
which is material to the Participant’s total compensation, including but not
limited to the Corporation’s stock option, incentive compensation, and bonus
plans, or any substitute plans adopted prior to the Change of Control, unless an
equitable arrangement (which is embodied in an ongoing substitute or alternative
plan but which need not provide the Participant with equity-based incentives)
has

 

 

-3-

 


--------------------------------------------------------------------------------



 

 

been made with respect to such plan, or the failure by the Corporation to
continue the Participant’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable than the benefits
provided to other participants;

 

(vi)

the failure by the Corporation to continue to provide the Participant with
benefits substantially similar to those enjoyed by the Participant under any of
the Corporation’s pension, life insurance, medical, health and accident, or
disability plans in which the Participant was participating at the time of the
Change of Control, the taking of any action by the Corporation which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by the Participant at the
time of the Change of Control, or the failure by the Corporation to provide the
Participant with the number of paid vacation days to which the Participant is
entitled on the basis of years of service with the Corporation in accordance
with the Corporation’s normal vacation policy in effect at the time of the
Change of Control.

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. However, in order to terminate employment for Good Reason, (1)
the Participant must give the Corporation a notice setting forth the
circumstances of the act or failure to act alleged to constitute Good Reason
within 30 days after the Participant first has actual notice of such act or
failure, and stating that the Participant has determined that such act or
failure constitutes “Good Reason” hereunder, (2) the Corporation must fail to
correct such act or failure within 30 days after it receives such notice from
the Participant, and (3) the Participant must actually terminate his or her
employment during the period of 30 days beginning 30 days after the Corporation
receives such notice.

(m)          Key Employee: Any Participant who meets the definition of a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations promulgated thereunder.

 

(n)

Multiplier: For a Tier I Participant, three; and for a Tier II Participant, two.

(o)           Net After Tax Receipt: The Value of a Payment, net of all taxes
imposed on a Participant with respect thereto under Sections 1 and 4999 of the
Code, determined by applying the highest marginal rate under Section 1 of the
Code which applied to the Participant’s taxable income for the immediately
preceding taxable year.

(p)           Parachute Value: With respect to a Payment, the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment

 

-4-

 


--------------------------------------------------------------------------------



 

 

that constitutes a “parachute payment” under Section 280G(b)(2), as determined
by the Accounting Firm for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment.

(q)           Participant: An Eligible Executive who is a party to an Agreement
which has not been terminated in accordance with the terms of this Plan.

(r)            Payment: Any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of a Participant, whether paid or payable pursuant to this Plan or
otherwise.

(s)           Qualified Termination of Employment: The termination of a
Participant’s employment with the Corporation and/or its Subsidiaries either (i)
within the two (2) year period following a Change of Control of the Corporation
(A) by the Corporation without Cause or, (B) by the Participant with Good
Reason, or (ii) by the Corporation without Cause before a Change of Control, if
a Change of Control occurs within one year after such termination and it is
reasonably demonstrated by the Participant that such termination of employment
was at the request of a third party that had taken steps reasonably calculated
to effect a Change of Control or otherwise arose in connection with or in
anticipation of a Change of Control. A transfer of employment for administrative
purposes among the Corporation and its Subsidiaries shall not be deemed a
Qualified Termination of Employment, but if such a transfer results in the
occurrence of Good Reason, the affected Participant shall have the right to
terminate employment for Good Reason and such termination shall be a Qualified
Termination of Employment.

(t)            Reduced Amount: With respect to a Participant, the greatest
aggregate amount of Separation Payments which (a) is less than the sum of all
Separation Payments and (b) results in aggregate Net After Tax Receipts which
are equal to or greater than the Net After Tax Receipts which would result if
the Participant were paid the sum of all Separation Payments.

(u)           Relevant Date: In the case of a Qualified Termination of
Employment as described in clause (ii) of the definition of “Qualified
Termination of Employment,” the date of such Qualified Termination of Employment
and, in all other cases, the date of the Change of Control.

(v) Safe Harbor Amount: The portion of the payment to or for the benefit of a
Participant that does not constitute an “excess parachute payment for purposes
of Section 280G of the Code.

(w)          Separation Payment: With respect to a Participant, a Payment paid
or payable to the Participant pursuant to this Plan or an Agreement
(disregarding Section 9 of this Plan).

 

 

-5-

 


--------------------------------------------------------------------------------



 

 

(x)           Severance Period: For a Tier I Participant, the period of three
years beginning on the date of the Qualified Termination of Employment; and for
a Tier II Participant, the period of two years beginning on the date of the
Qualified Termination of Employment.

(y)           Subsidiary: Any domestic or foreign corporation at least twenty
percent (20%) of whose shares normally entitled to vote in electing directors is
owned directly or indirectly by the Corporation or by other Subsidiaries.

(z)           Tier I Participant: A Participant whose Agreement indicates that
he or she is a Tier I Participant.

(aa)         Tier II Participant: A Participant whose Agreement indicates that
he or she is a Tier II Participant.

(bb)         Value: With respect to a Payment, the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

3.             Participation; Agreements. Eligible Executives shall be proffered
an Agreement and upon execution and delivery thereof by the Eligible Executive
evidencing such Eligible Executive’s agreement not to voluntarily leave the
employ of the Corporation and its Subsidiaries and to continue to render
services during the pendency of any threatened Change of Control of the
Corporation, such Eligible Executive shall become a Participant. Each Agreement
shall indicate whether the Participant to whom it is proffered will be a Tier I
Participant or a Tier II Participant. A Participant shall cease to be a
Participant in the Plan upon the termination of the Participant’s Agreement in
accordance with its terms.

4.             Termination of Employment of Participants. Nothing in this Plan
shall be deemed to entitle a Participant to continued employment with the
Corporation and its Subsidiaries and the rights of the Corporation to terminate
the employment of a Participant shall continue as fully as though this Plan were
not in effect, provided that any Qualified Termination of Employment shall
entitle the Participant to the benefits herein provided. In addition, nothing in
this Plan shall be deemed to entitle a Participant under this Plan to any
rights, or to payments under this Plan, with respect to any plan in which the
Participant was not a participant prior to a Qualified Termination of
Employment.

5.             Payments Upon Qualified Termination of Employment. In the event
of a Qualified Termination of Employment of a Participant who is a Key Employee,
a lump sum cash payment or payments shall be made to such Participant as
compensation for services rendered, in an amount or amounts (subject to any
applicable payroll or other taxes required to be withheld) equal to the sum of
the amounts specified in subsections (a) through (i) below, such payments to be
made at the first day of the seventh month following the date of separation from
service except to the extent not yet calculable, in which case such portions
shall be paid as soon as practicable following the ability to calculate the
amount. In the event of a Qualified Termination of Employment of a Participant
who

 

-6-

 


--------------------------------------------------------------------------------



 

 

is not a Key Employee, a lump sum cash payment or payments shall be made to such
Participant within 10 days following the last day of employment of the
Participant with the Corporation except to the extent not yet calculable, in
which case such portions shall be paid as soon as practicable following the
ability to calculate the amount:

(a)           Salary Plus Incentive Compensation. A lump sum amount equal to the
Multiplier times the sum of (a) the Participant’s annual base salary at the rate
in effect immediately prior to the Relevant Date or, if higher, immediately
before the Qualified Termination of Employment and (b) the Annual Bonus Amount;

(b)           Equity Participation Plan - Participation Shares. A lump sum
amount equal to the payment to which the Participant would have been entitled
had all Participation Shares awarded to the Participant under any Equity Plan
that were outstanding on the Relevant Date and which had not matured as of the
date of termination of employment and which will not mature as a result of the
termination of employment, matured, such payment to be determined as though such
award had matured and its book value at maturity been determined on the last day
of the calendar quarter preceding the date of termination of the Participant’s
employment;

(c)           Equity Participation Plan - Option Shares (i) Except with respect
to incentive stock options outstanding at the effective date of the
Participant’s Agreement for which the Option Price is lower than the Fair Market
Value of the Stock at such date, all stock options that were granted to the
Participant under any of the Equity Plans, including but not limited to any
substitute plans adopted prior to the Relevant Date (or any successor or
additional plan), that were outstanding both on the Relevant Date and
immediately before the Qualified Termination of Employment, shall vest and
become exercisable and the Qualified Termination of Employment of the
Participant shall be deemed a retirement for purposes of exercising the stock
options under the terms of the Equity Plans, and (ii) notwithstanding the
foregoing, with respect to Incentive Stock Options that were outstanding at the
effective date of the Participant’s Agreement for which the Option Price is
lower than the Fair Market Value of the Stock at such date, and which were
forfeited upon the termination of the Participant’s employment, a lump sum
amount equal to the excess of (I) the aggregate Fair Market Value on the date of
termination of the shares of common stock of the Corporation or other equity
security then subject to such Incentive Stock Options over (II) the aggregate
option price for such shares or other equity security;

(d)           Restricted Stock. With respect to restricted shares and/or
restricted share units granted to the Participant under any of the Equity Plans
that were outstanding but not vested on the Relevant Date and which are
forfeited as a result of the termination of the Participant’s employment, a lump
sum amount equal to the Fair Market Value of an equivalent number of shares of
common stock of the Corporation (or such other equity security into which the
restricted shares and/or restricted share units has been converted) on the date
of termination of employment; in the

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

event the number of restricted shares and/or restricted share units was to be
determined by the attainment of performance goals according to a schedule
determined by the Committee, the number of shares that shall be considered to
vest shall the greater of the target level established or the number of shares
which would have vested based on the attainment of the Performance Goal as of
the end of the prior year;

(e)           Successor or Additional Stock Appreciation Right, Incentive
Compensation, and Bonus Plan. A lump sum amount equal to the payment to which
the Participant would have been entitled had all amounts awarded or granted to
the Participant, vested or matured, under any stock appreciation right,
incentive compensation, and bonus plans, which are adopted after the effective
date of the Participant’s Agreement and in which the Participant participates
immediately prior to the Relevant Date, including but not limited to any
substitute plans adopted prior to the Relevant Date (or any successor or
additional plan), which had not vested or matured as of the date of termination
of employment and will not vest or mature as a result of the termination of the
Participant’s employment, such payment to be determined as though such award or
grant had vested or matured on the date of termination of the Participant’s
employment;

(f)            Incentive Investment Plan. A lump sum amount equal to any
benefits under the Kimberly-Clark Corporation Salaried Employees Incentive
Investment Plan (or any successor or additional plan) that the Participant has
accrued, but that are forfeited as a result of his or her termination of
employment, based upon the value of the Participant’s account as of the most
recent valuation date before the date of the Qualified Termination of
Employment;

(g)         Retirement Contribution Plan. A lump sum amount equal to (a) in the
case of a Tier I Participant, the Participant’s annual Retirement Contributions
under the Kimberly-Clark Corporation Retirement Contribution Plan (or any
successor or additional plans) and the Kimberly-Clark Corporation Retirement
Contribution Excess Benefit Program (or any successor or additional plans)
(collectively, the “Retirement Contribution Plan”) to which the Participant
would have been entitled if he had remained employed by the Corporation for the
Severance Period at the rate of annual compensation specified in Section 5(i)
above except that the Annual Bonus Amount shall be treated as earned for the
year in which termination occurred and the balance of the Severance Period and
no award actually earned in, and paid for, the year in which termination
occurred shall be considered, plus (b) for all Participants, the excess of (I)
the benefits under the Retirement Contribution Plan to which the Participant
would be entitled if the Participant were fully vested in all of his or her
benefits under the Retirement Contribution Plan at the date of termination of
employment, over (II) the value of the benefits to which the Participant is
actually entitled at the date of termination of employment, based upon the value
of the Participant’s account as of the most recent valuation date before the
date of the Qualified Termination of Employment;

 

-8-

 


--------------------------------------------------------------------------------



 

 

(h)         Salaried Retirement Plan. In the case of a Tier I Participant, a
lump sum retirement benefit, in addition to any benefits received under the
Supplemental Benefit Plan to the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) and the Second
Supplemental Benefit Plan to the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) (collectively, the
“Supplemental Plan”) and the Kimberly-Clark Corporation Salaried Employees’
Retirement Plan (or any successor or additional plans) (the “Salaried Retirement
Plan”), such benefit to be equal to the actuarial present value of a straight
life annuity without level income option and in an amount equal to the excess of
(a) the benefits under the Salaried Retirement Plan and the Supplemental Plan to
which the Participant would have been entitled in the form of a straight life
annuity without level income option if such Participant had remained employed by
the Corporation for the Severance Period, at the rate of annual compensation
specified in Section 5(i) above except that the Annual

Bonus Amount shall be treated as earned for the year in which termination
occurred and the balance of the Severance Period and no award actually earned
in, and paid for, the year in which termination occurred shall be considered,
over (b) the benefits to which the Participant would actually have been entitled
under the Salaried Retirement Plan and the Supplemental Plan, had such benefit
been paid in the form of a straight life annuity without level income option;
and

(i)          Medical and Dental Benefits. A lump sum amount equal to (a) the
amount of the monthly premiums that the Participant would be required to pay, if
he or she elected “COBRA” continuation coverage under the medical and dental
plans of the Corporation in which the Participant was participating immediately
before the Qualified Termination of Employment, based upon the premium rates in
effect as of the date of the Qualified Termination of Employment, times (b) for
a Tier I Participant, 36, and for a Tier II Participant, 24.

6.             Other Terms and Conditions. The Agreement to be entered into
pursuant to this Plan shall contain such other terms, provisions and conditions
not inconsistent with this Plan as shall be determined by the Board. Where
appearing in this Plan or the Agreement, the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.

7.             Non-Assignability. Each Participant’s rights under this Plan
shall be non-transferable except by will or by the laws of descent and
distribution.

8.             Unfunded Plan. The Plan shall be unfunded. Neither the
Corporation nor the Board shall be required to segregate any assets that may at
any time be represented by benefits under the Plan. Neither the Corporation nor
the Board shall be deemed to be a trustee of any amounts to be paid under the
Plan. Any liability of the Corporation to any Participant with respect to any
benefit shall be based solely upon any contractual obligations

 

-9-

 


--------------------------------------------------------------------------------



 

 

created by the Plan and the Agreement; no such obligation shall be deemed to be
secured by any pledge or any encumbrance on any property of the Corporation.

9.            Certain Reduction of Payments by the Corporation when Payments Do
Not Exceed 110% of the Safe Harbor Amount.

(a)           This Section 9 shall only be applicable if it shall be determined
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount. Anything in this Plan to the contrary notwithstanding, in the event
Deloitte & Touche LLP or such other certified public accounting firm designated
by the Corporation (the “Accounting Firm”) shall determine that receipt of all
Payments would subject a Participant, other than a Participant entitled to a
Gross-Up Payment under Section 10 below, to tax under Section 4999 of the Code,
it shall determine whether some amount of Separation Payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Separation Payments shall be reduced to such
Reduced Amount. All fees payable to the Accounting Firm with respect to this
Section 9 shall be paid solely by the Corporation.

(b)           If the Accounting Firm determines that aggregate Separation
Payments should be reduced to the Reduced Amount, the Corporation shall promptly
give the Participant notice to that effect and a copy of the detailed
calculation thereof, and the Participant may then elect, in his or her sole
discretion, which and how much of the Separation Payments shall be eliminated or
reduced (as long as after such election the Value of the aggregate Separation
Payments equals the Reduced Amount), and shall advise the Corporation in writing
of his or her election within ten days of his receipt of notice. If no such
election is made by the Participant within such ten-day period, the Corporation
may elect which of such Separation Payments shall be eliminated or reduced (as
long as after such election the Value of the aggregate Separation Payments
equals the Reduced Amount) and shall notify the Participant promptly of such
election. All determinations made by the Accounting Firm under this Section
shall be binding upon the Corporation and the Participant and shall be made
within 60 days of a termination of employment of the Participant. As promptly as
practicable following such determination, the Corporation shall pay to or
distribute for the benefit of the Participant such Separation Payments as are
then due to the Participant under Section 5 of this Plan and shall promptly pay
to or distribute for the benefit of the Participant in the future such
Separation Payments as become due to the Participant under this Plan.

(c)           While it is the intention of the Corporation to reduce the amounts
payable or distributable to a Participant hereunder only if the aggregate Net
After Tax Receipts to the Participant would thereby be increased, as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of a Participant pursuant to this Plan which should not have been so
paid or distributed (“Overpayment”) or that

 

-10-

 


--------------------------------------------------------------------------------



 

 

additional amounts which will have not been paid or distributed by the
Corporation to or for the benefit of a Participant pursuant to this Plan could
have been so paid or distributed (“Underpayment”), in each case, consistent with
the calculation of the Reduced Amount hereunder. In the event that the
Accounting Firm determines that an Overpayment has been made, based upon the
assertion of a deficiency by the Internal Revenue Service against the
Corporation or the Participant which the Accounting Firm believes has a high
probability of success, any such benefit of a Participant shall be treated for
all purposes as a loan to the Participant which the Participant shall repay to
the Corporation together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code; provided, however, that no such loan
shall be deemed to have been made and no amount shall be payable by a
Participant to the Corporation if and to the extent such deemed loan and payment
would not either reduce the amount on which the Participant is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Participant together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code. Notwithstanding anything in this Plan or
any Agreement to the contrary, the obligation with respect to any Overpayment or
Underpayment under this Section 9 shall be conditioned upon the Overpayment or
Underpayment meeting the requirements of Section 409A(a) of the Code and the
regulations promulgated thereunder.

 

10.

Certain Additional Payments by the Corporation to Participants.

(a) Anything in this Plan or any Agreement to the contrary notwithstanding and
except as set forth in this paragraph, in the event that it shall be determined
that any Payment to a Participant would be subject to the Excise Tax, then the
Participant shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Participant of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that the Participant would (absent this
sentence) be entitled to the Gross-Up Payment, but that the Parachute Value of
all Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to the Participant and the provisions of Section 9 of this
Plan shall apply to that Participant. The Corporation’s obligation to make
Gross-Up Payments under this Section 10 shall not be conditioned upon the
Participant’s termination of employment.

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required, the amount of

 

-11-

 


--------------------------------------------------------------------------------



 

 

such Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Accounting Firm. The Accounting Firm shall
provide detailed supporting calculations both to the Corporation and the
Participant within 15 business days of the receipt of notice from the
Participant that there has been a Payment or such earlier time as is requested
by the Corporation. All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Corporation to or for the benefit of the
applicable Participant no earlier than the date of payments under Section 5 of
this Plan, or if later within 5 days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Corporation and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Corporation should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Corporation exhausts its remedies pursuant to Section 10(c) and
the Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Corporation to or for
the benefit of the Participant on the later of the date of such determination or
after the date payments are due under Section 5 of this Plan. Notwithstanding
anything in this Plan or any Agreement to the contrary, the obligation with
respect to any Underpayment under this Section 10 shall be conditioned upon the
Underpayment meeting the requirements of Section 409A(a) of the Code and the
regulations promulgated thereunder.

(c) Each Participant shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Corporation (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Corporation notifies the
Participant in writing prior to the expiration of such period that the
Corporation desires to contest such claim, the Participant shall:

 

(1)

give the Corporation any information reasonably requested by the Corporation
relating to such claim,

 

(2)

take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including,

 

 

-12-

 


--------------------------------------------------------------------------------



 

 

without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

 

(3)

cooperate with the Corporation in good faith in order effectively to contest
such claim, and

 

(4)

permit the Corporation to participate in any proceedings relating to such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
Section 10(c), the Corporation shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Participant and direct the Participant to sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that, if the Corporation directs
the Participant to pay such claim and directs the Participant to sue for a
refund, the Corporation shall indemnify and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Participant with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Participant shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(d)           If, after the receipt by a Participant of a Gross-Up Payment or
payment by the Corporation of an amount on the Participant’s behalf pursuant to
Section 10(c), the Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Participant shall (subject to the Corporation’s complying
with the requirements of Section 10(c), if applicable) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by the
Corporation of an amount on the Participant’s behalf pursuant to

 

-13-

 


--------------------------------------------------------------------------------



 

 

Section 10(c), a determination is made that the Participant shall not be
entitled to any refund with respect to such claim and the Corporation does not
notify the Participant in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then the amount of
such payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

(e) Notwithstanding any other provision of this Plan, the Corporation may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of a Participant, all or
any portion of any Gross-Up Payment, and by signing an Agreement, the
Participant shall consent to such withholding.

11.           No Duty to Mitigate. In no event shall any Participant be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan, and such amounts shall not be reduced whether or not the Participant
obtains other employment.

12.           Termination and Amendment of this Plan. The Board shall have power
at any time, in its discretion, to amend, abandon or terminate this Plan, in
whole or in part; except that no amendment, abandonment or termination shall
impair or abridge the obligations of the Corporation under any Agreements
previously entered into pursuant to this Plan except as expressly permitted by
the terms of such Agreements.

13.           Successors. The Corporation shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Plan and the Agreements in the same manner and to the same extent
that the Corporation would be required to perform them if no such succession had
taken place.

 

14.

Effective Date. This amended and restated Plan shall become effective on

November 15, 2005.

 

 

-14-

 

 

 